PER CURIAM
Defendant was convicted of possession and delivery of controlled substances, ORS 475.992, both as “part of a drug cultivation, manufacture or delivery scheme or network.”
Defendant argues that the two convictions should have been merged. She did not raise that issue at sentencing, and we decline to address it.
She also contends that, because the scheme or network criterion is unconstitutionally vague, her sentences under the guidelines are unlawful. State v. Moeller, 105 Or App 434, 806 P2d 130, rev dismissed 312 Or 76, 815 P2d 701 (1991). The state concedes, correctly, that the court erred in that respect.
Convictions affirmed; remanded for resentencing.